Title: To James Madison from Aylett Hawes, 18 June 1815
From: Hawes, Aylett
To: Madison, James


                    
                        Dear Sir,
                        Washington June 18th. 1815
                    
                    I have delayed acknowledging the receipt of the Power of attorney for Martin Kaufman’s Legacy, until your return to Washington. The trust is committed to Mary Kaufman, relict of the Deceased, who will, I believe, execute it faithfully. With most sincere respect I am your obt. Svt.
                    
                        
                            Aylett Hawes
                        
                    
                